IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40810
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES JASON TINDER,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:96-CR-11
                        - - - - - - - - - -
                          October 22, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     James Jason Tinder challenges the district court’s finding

that he breached the written plea agreement, entitling the

Government to rescind the agreement.   After the district court

made this finding, Tinder entered an unconditional guilty plea to

conspiracy to possess with intent to distribute methamphetamine

and possession with intent to distribute methamphetamine.      See 21

U.S.C. §§ 841(a)(1) and (846).   By entering an unconditional

guilty plea, Tinder waived his right to challenge the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-40810
                                 -2-

court’s finding that he breached the rescinded written plea

agreement.   See United States v. Smallwood, 920 F.2d 1231, 1240

(5th Cir. 1991).   A claim that is waived is "entirely

unreviewable" by this court.   United States v. Musquiz, 45 F.3d

927, 931 (5th Cir. 1995).

     AFFIRMED.